Proceeding, pursuant to section 298 of the Executive Law, to review an order of the State Human Rights Appeal Board dated May 16, 1975 which vacated a determination of the State Division of Human Rights dismissing the complaint on a finding of no probable cause and remanded for further proceedings. Petition granted, without costs, order of the State Human Rights Appeal Board annulled and order of the State Division of Human Rights reinstated. In our opinion, the appeal board erred in determining that the division’s order was arbitrary and capricious (Executive Law, § 297-a, subd 7) and we find that dismissal of the complaint was proper for the reasons expressed in the determination of the division dated November 21, 1974. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.